Citation Nr: 0529577	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  02-08 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder, variously diagnosed.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In September 2002, the veteran testified before a Veterans 
Law Judge via videoconference.  A transcript of the hearing 
is associated with the claims file.  That Judge has left the 
Board.  In September 2005, the Board issued a letter to the 
veteran, informing him that the Judge who conducted his 
hearing is no longer with the Board.  He was told that he had 
a right to an additional hearing.  The Board asked him to 
respond in 30 days and indicated that, if he did not, the 
Board would assume he did not desire an additional hearing.  
Since the veteran did not respond to the letter, the Board 
finds that we may proceed with the veteran's appeal without 
affording him an additional hearing.

In a May 2004 decision, the Board reopened the veteran's 
claim as to the issue on appeal and remanded it for further 
evidentiary development.  The requested development has been 
completed, and the veteran's claim is properly before the 
Board at this time.


FINDINGS OF FACT

1.  A cardiovascular disorder, variously diagnosed, was not 
present during service, and was not manifested until many 
years after his discharge from service in 1946.

2.  The competent and probative medical evidence of record 
preponderates against a finding that a cardiovascular 
disorder, variously diagnosed, is related to service.


CONCLUSION OF LAW

A cardiovascular disorder, variously diagnosed, was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records are negative for any 
evidence or findings indicative of heart disease.

In a February 1952 VA treatment record, the veteran was found 
to have an apical heart murmur.  The impression was that 
there was no organic heart disease.

In a February 1954 application for compensation benefits the 
veteran reported having been seen by a Dr. CWJ (initials) in 
1947 for treatment of heart problems.

In a February 1955 medical statement Dr. CWJ advised that he 
had found a systolic heart murmur on routine examination of 
the veteran in 1948.  In a subsequent statement dated in July 
1955, Dr. CWJ advised that he found the veteran to have 
valvular heart disease in the fall of 1946.

Dr. JTS further advised that he had found evidence of 
rheumatic heart disease in February 1954.

An April 1955 report of examination for retirement from 
Federal Civil Service shows rheumatic heart disease.

An April 1955 VA special cardiac examination report shows the 
veteran related having been found with a precordial murmur 
when discharged from the Navy in 1946.  The 1955 examination 
concluded in a diagnostic impression of rheumatic valvular 
disease, Class II.

An August 1955 VA examination report shows the veteran was 
diagnosed with rheumatic heart disease, Class II.

When hospitalized by VA during July and August 1956, the 
veteran was diagnosed with psychophysiological cardiovascular 
reaction.

A July 1994 private laboratory study disclosed left 
ventricular hypertrophy, and an abnormal electrocardiogram.

A July 1994 VA medical treatment report noted murmur and 
mitral regurgitation.

In an August 1994 letter, a VA physician advised that the 
veteran had been under his care for unstable angina and for a 
history of renamed or undiagnosed heart murmurs.

An August 1998 VA medical record shows the veteran was 
evaluated for atherosclerosis.

VA hospitalization records dated from December 1999 to 
January 2000 show the veteran was admitted with a previous 
history of hypertension.  His diagnosis was status post left 
lacunar cerebrovascular accident with right hemiparesis.

An April 2000 VA medical treatment report shows that 
endocarditis was to be ruled out.

VA outpatient records dated from January 2000 to June 2004 
show the veteran was treated for two cerebral vascular 
accidents and had resulting deficiencies that caused him to 
use a wheelchair.

In an August 2001 lay statement the veteran's sister reported 
the veteran had been treated in 1944 for complaints of mild 
chest pain and rapid heart beat.  She also noted that he was 
treated in 1946 by Dr. CWJ for problems.

In an August 2001 lay statement the veteran's brother advised 
that he was treated for a heart condition in 1946 by Dr. CWJ.

In September 2002, the veteran testified before a Veterans 
Law Judge.  He testified that upon discharge in 1946, the 
examining physician told him he had a heart murmur.  He said 
other doctors were called in to listen to his heart.

In July 2004, the veteran underwent VA examination.  He 
stated that his heart raced two times while he was in the 
Navy in 1943.  He was not hospitalized, though.  He could not 
remember whether he got any pills for this problem at that 
time.  This did not prevent him from service, and he was 
honorably discharged from the Navy in 1946.  The veteran 
reported that in 1946, he was told he had valvular disease 
and a heart murmur.  In the 1950s, the veteran stated that he 
had a cardiac catheterization and was told he had a heart 
problem.  However, there is no objective documentation that 
he had any known cardiovascular disease.

Currently, the veteran's history indicated several medical 
problems that had started in the 1990s, but none of them 
involved a cardiovascular disease of any clinical 
significance.  A recent echocardiogram had shown a normal 
left ventricular function, and he had only mild mitral 
regurgitation and mild tricuspid regurgitation.  There was no 
cardiac enlargement or cardiac dysfunction.  The examiner 
doubted that the heart murmur or palpitations the veteran had 
in the Navy had anything to do with his current medical 
problems.

The examiner could find no evidence that the veteran's 
hypertension began any earlier than 1997 or 1998, which is 
when the veteran and his wife reported it started.  The 
veteran had never had a doctor prescribe any cardiovascular 
medications or advise any cardiovascular evaluation before 
the late 1990s.  He had suffered strokes in 1999 and January 
2004.

On examination, the veteran had normal heart sounds.  There 
was no evidence of any overt clinically decompensated 
cardiovascular disease or heart failure.  It was the 
examiner's opinion that the veteran had no evidence to 
support a claim of cardiovascular disease that started in the 
Navy and progressed to result in the current cardiovascular 
disease.  Additionally, his cardiac status was stable and he 
had no clinical or echocardiographic or physical evidence of 
any current active cardiac disease.  The conclusion was that 
his strokes were not due or related to any cardiovascular 
disease he had in the 1940s in the Navy.

II.  Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the RO issued the initial rating decision 
in July 2001 and furnished the veteran a letter consistent 
with the VCAA in June 2003.  Therefore, he received notice 
after the initial adjudication of his claim by the AOJ.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

In a June 2003 letter, the RO informed the appellant of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  In 
addition, the appellant was advised, by virtue of a detailed 
May 2002 statement of the case (SOC) and July 2003 and July 
2005 supplemental statements of the case (SSOCs) issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claim.  We therefore believe that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the appellant's claim, and that the SOC and 
SSOCs issued by the RO clarified what evidence would be 
required to establish entitlement to service connection.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the July 2003 SSOC contained the new reasonable 
doubt and duty-to-assist regulations codified at 38 C.F.R. 
§§ 3.102, 3.159 (2005).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  All the above notice documents must 
be read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  In addition, the law 
provides that, where a veteran served ninety days or more of 
active military service, and certain disabilities become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2005).  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.  Endocarditis and all 
forms of valvular heart disease are included in this 
presumption.

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. at 
144; Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

As noted above, the veteran has contended that he was 
informed upon separation from service in 1946 that he had a 
heart murmur.  He now believes he has a currently diagnosed 
heart disorder related to that 1946 diagnosis.

However, there is no medical evidence in the veteran's 
service medical records to show a diagnosis of a heart murmur 
or any other cardiovascular complaint.  While we do not doubt 
the veteran's account of his separation examination, which 
included having additional physicians listening to his heart, 
there remains no medical record to show the veteran's 
diagnosis or specific symptoms.  If the Board or a physician 
were to guess as to the veteran's previous diagnosis, we 
would have to resort to speculation.  The Board is not 
permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).

Furthermore, VA afforded the veteran an examination in July 
2004.  While the examiner indicated that there was no 
evidence of a heart murmur or any other cardiovascular 
diagnosis in service, he rendered his professional an opinion 
that, even assuming the veteran had a heart murmur at 
separation from service, his current diagnoses, including 
hypertension and residuals of a cerebrovascular accident, are 
unrelated to a possible heart murmur.

In summary, there is no evidence, other than the veteran's 
own statements, that his current disorders are related to a 
possible previous diagnosis of a heart murmur.  The Board 
recognizes that the veteran believes that his heart disorder 
began in service, and we do not doubt his sincerity or 
recollection of in-service events.  However, while the 
veteran is certainly capable of providing evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
etiology of a disorder.  See Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Espiritu v. Derwinski, 2 Vet. App. at 494 (1992).  See also 
Routen, supra; Harvey v. Brown, 6 Vet. App. 390, 393-94 
(1994).  Here, the veteran has not submitted any medical 
opinion or other medical evidence that supports his claim 
that his current heart diagnoses are related to service.

In summary, the Board must follow the opinion of the July 
2004 examiner, the only competent medical opinion of record, 
which states that the veteran's current diagnoses are not 
related to a possible heart murmur in service.  Furthermore, 
there is no medical evidence of any symptoms or diagnoses in 
the veteran's service medical records.

Finally, the Board also notes that there is no evidence that 
the veteran developed a valvular heart disorder to a 
compensable degree within one year of separation from 
service.  Therefore, presumptive service connection is not 
warranted.

Consequently, as the evidence preponderates against the claim 
for service connection for a chronic acquired variously 
diagnosed heart disorder, the benefit-of-the-doubt doctrine 
is inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.


ORDER

Service connection for a chronic acquired variously diagnosed 
heart disorder is denied.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


